       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 1 of 27




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH R. ZEIDERS,                     :     CIVIL NO.: 1:19-CV-01740
                                       :
             Plaintiff,                :
                                       :     (Magistrate Judge Schwab)
      v.                               :
                                       :
                                       :
ANDREW M. SAUL,                        :
Commissioner of Social Security,       :
                                       :
             Defendant.                :

                          MEMORANDUM OPINION

I. Introduction.

      This is a social security action brought under sections 205 and 1631 of the

Social Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3) (incorporating § 405(g) by

reference). The plaintiff, Joseph R. Zeiders (“Zeiders”), seeks judicial review of

the final decision of the Commissioner of Social Security (“Commissioner”)

denying his claims for disability insurance benefits and supplemental security

income under Titles II and XVI of the Social Security Act. For the reasons set

forth below, we will order that judgment be entered in favor of Zeiders and we will

direct the Commissioner to award benefits.
        Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 2 of 27




II. Background and Procedural History.

      We refer to the transcript provided by the Commissioner. See docs. 13-1 to

13-21. 1 On March 26, 2012, Zeiders applied for disability insurance benefits and

supplemental security income, alleging that he had been disabled since November

1, 2011. Admin. Tr. at 92. The Social Security Administration denied Zeiders’

claim initially on July 5, 2012. Id. Following the initial denial of Zeiders’ claim,

the case went before the Administrative Law Judge Randy Riley (“ALJ Riley”),

who concluded that Zeiders, represented by counsel, was not disabled, and denied

him benefits on that basis on September 18, 2013. Id. at 89. Zeiders requested

review of the ALJ’s decision before the Social Security Administration’s Appeals

Council, which vacated the decision with specific instructions and remanded the

matter to ALJ Riley on January 26, 2015. Id. at 106.

      Following this remand, ALJ Riley conducted a second administrative

hearing on April 7, 2015. Id. at 33. On May 27, 2015, ALJ Riley again found that

Zeiders was not disabled under the Social Security Act. Id. at 10. On July 24,

2015, Zeiders requested review by the Appeals Council, which denied his request

on December 20, 2016. Id. at 1, 9.




1
 The facts of the case are well known to the parties and will not be repeated here.
Instead, we will recite only those facts that bear on Zeiders’ claim.
                                          2
          Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 3 of 27




      In February of 2017, Zeiders filed a complaint with this court seeking

judicial review of the Commissioner’s final decision denying him benefits. Joseph

Ray Zeiders v. Nancy A. Berryhill, 4:17-cv-00324, at doc. 1. On June 8, 2018, the

undersigned ruled that the Commissioner’s decision was not supported by

substantial evidence and remanded the matter to the Commissioner for further

proceedings. Id. at doc. 23. Specifically, the undersigned concluded that all the

parties in this case conceded that the ALJ’s decision was not supported by

substantial evidence; and that the ALJ did not thoroughly consider Zeiders’ mental

health in the context of listing 12.05C. Id.

      The undersigned further concluded that the record contained less than 100

pages of medical records and findings, and it was not obvious as to whether

Zeiders’ medical impairments met or equaled listing 12.05C. Id. Accordingly, the

undersigned held that further development of the record was appropriate to

determine whether Zeiders mental health impairments met or equaled listing

12.05C. Id. In light of these circumstances, the undersigned remanded the case to

the Appeals Council pursuant to sentence four of 42 U.S.C. § 405(g). Id.

      Following the second remand, ALJ Sharon Zanotto (“ALJ Zanotto”),

conducted a third administrative hearing on April 2, 2019. Admin. Tr. at 455. On

July 17, 2019, she issued a decision denying Zeiders’ applications for benefits. Id.

at 430.


                                           3
        Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 4 of 27




      On October 7, 2019, Zeiders began this action by filing a complaint again

seeking judicial review of the Commissioner’s final decision denying him benefits.

Doc. 1. The Commissioner filed an answer to the complaint and a transcript of the

proceedings that occurred before the Social Security Administration. Docs. 6-7.

The parties entered their consent to magistrate judge jurisdiction on December 19,

2019. Doc. 9. The parties have filed briefs, and this matter is ripe for decision.

Docs. 15, 16, 19.


III. Legal Standards.

      A. Substantial Evidence Review—the Role of This Court.

      When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, “the court has plenary review of all legal issues decided by

the Commissioner.” Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

But the court’s review of the Commissioner’s factual findings is limited to whether

substantial evidence supports those findings. See 42 U.S.C. § 405(g); Biestek v.

Berryhill, 139 S. Ct. 1148, 1152 (2019). “[T]he threshold for such evidentiary

sufficiency is not high.” Biestek, 139 S. Ct. at 1154. Substantial evidence

“means—and means only—‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Consol. Edison Co. of

New York v. N.L.R.B., 305 U.S. 197, 229 (1938)).



                                          4
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 5 of 27




      Substantial evidence “is less than a preponderance of the evidence but more

than a mere scintilla.” Jesurum v. Sec’y of U.S. Dep’t of Health & Human Servs.,

48 F.3d 114, 117 (3d Cir. 1995). A single piece of evidence is not substantial

evidence if the ALJ ignores countervailing evidence or fails to resolve a conflict

created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir. 1993).

But in an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s] finding

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966). “In determining if the Commissioner’s decision is

supported by substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003).

      The question before this court, therefore, is not whether Zeiders is disabled,

but whether substantial evidence supports the Commissioner’s finding that he is

not disabled and whether the Commissioner correctly applied the relevant law.


      B. Initial Burdens of Proof, Persuasion, and Articulation.

      To receive benefits under Titles II or XVI of the Social Security Act, a

claimant must demonstrate an “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to
                                          5
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 6 of 27




last for a continuous period of not less than 12 months.” 20 C.F.R. §§ 404.1509,

416.909; 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). To satisfy this requirement,

a claimant must have a severe physical or mental impairment that makes it

impossible to do his or her previous work or any other substantial gainful work that

exists in the national economy. 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B); 20

C.F.R. §§ 404.1505(a), 416.905(a).2

      The ALJ follows a five-step sequential-evaluation process to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a), 416.920. Under this

process, the ALJ must sequentially determine: (1) whether the claimant is engaged

in substantial gainful activity; (2) whether the claimant has a severe impairment;

(3) whether the claimant’s impairment meets or equals a listed impairment;

(4) whether the claimant is able to do his or her past relevant work; and

(5) whether the claimant is able to do any other work, considering his or her age,

education, work experience, and RFC. 20 C.F.R. §§ 404.1520(a)(4)(i)-(v),

416.920(a)(4)(i)-(v).

      The ALJ must also assess a claimant’s RFC at step four. Hess v. Comm’r of

Soc. Sec., 931 F.3d 198, 198 n.2 (3d Cir. 2019). The RFC is “that which an



2
 A “physical or mental impairment” is defined as an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are demonstrable
by medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C.
§§ 423(d)(3), 1382c(a)(3)(D).
                                          6
        Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 7 of 27




individual is still able to do despite the limitations caused by his or her

impairment(s).” Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir.

2000) (quoting Hartranft v. Apfel, 181 F.3d 358, 359 n.1 (3d Cir. 1999)); see also

20 C.F.R. §§ 404.1520(e), 404.1545(a)(1). In making this assessment, the ALJ

considers all the claimant’s medically determinable impairments, including any

non-severe impairment identified by the ALJ at step two of his or her analysis. 20

C.F.R. §§ 404.1545(a)(2), 416.945(a)(2).

      “The claimant bears the burden of proof at steps one through four” of the

sequential-evaluation process Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 634 (3d

Cir. 2010). But at step five, “the burden of production shifts to the Commissioner,

who must . . . show there are other jobs existing in significant numbers in the

national economy which the claimant can perform, consistent with her medical

impairments, age, education, past work experience, and residual functional

capacity.” Fargnoli v. Massanari, 247 F.3d 34, 39 (3d Cir. 2001).

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significantly, the ALJ must provide “a clear and satisfactory

explication of the basis on which” his or her decision rests. Cotter v. Harris, 642

F.2d 700, 704 (3d Cir. 1981). “The ALJ must indicate in his decision which

evidence he has rejected and which he is relying on as the basis for his finding.”

Schaudeck v. Comm’r of Soc. Sec. Admin., 181 F. 3d 429, 433 (3d Cir. 1999). The


                                           7
        Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 8 of 27




“ALJ may not reject pertinent or probative evidence without explanation.” Johnson

v. Comm’r of Soc. Sec., 529 F.3d 198, 204 (3d Cir. 2008). Otherwise, “the

reviewing court cannot tell if significant probative evidence was not credited or

simply ignored.” Burnett, 220 F.3d at 121 (quoting Cotter, 642 F.2d at 705).


IV. The ALJ’s Decision Denying Zeiders’ Claim.

      On July 17, 2019, the ALJ issued a decision denying benefits to Zeiders.

Admin. Tr. at 430. The ALJ first concluded that Zeiders met the insured status

requirements of the Social Security Act through December 31, 2013. Id. at 435. At

step one of the five-step sequential-evaluation process, the ALJ found that Zeiders

had not engaged in substantial gainful activity since November 1, 2011, the alleged

onset date. Id. At step two, the ALJ found that Zeiders had the severe impairment

of learning disorder, cognitive disorder, and mild intellectual disorder. Id. at 436.

      At step three of the sequential-evaluation process, the ALJ found that none

of Zeiders’ impairments met or equaled the severity of the impairments listed

under 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 436-39.

      The ALJ fashioned an RFC, considering Zeiders’ limitations from his

impairments:

      After careful consideration of the entire record, I find that the claimant
      has the residual functional capacity to perform a full range of work at
      all exertional levels and his mental capacity limits him to work that
      would consist of tasks involving simple instructions, occasional
      decision making and simple judgments; and occasional work setting,
                                           8
        Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 9 of 27




      work process, or tool changes. He cannot perform jobs that would
      require adherence to precise limits, tolerances, or standards; directing,
      controlling, or planning the activities of others; influencing people’s
      opinions, attitudes, and judgments. He cannot perform work that
      involves fast pace production or pace work.

Id. at 439.

      In making this determination, the ALJ considered Zeiders’ testimony that he

is unable to work because he has brain damage; that he cannot remember anything

and needs instructions repeated to him; that he cannot finish what he starts; that he

failed the tenth grade twice; that he failed to obtain his GED; and that he does not

handle stress or changes in routine well. Id. at 439-40. Additionally, the ALJ

considered Zeiders’ testimony that his medical impairments affect his ability to

bend, sit, kneel, see, and understand; that he experiences pain with his right leg;

and that after walking two miles, he must rest for approximately 15 minutes. Id.

      The ALJ found Zeiders’ “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; however, the claimant’s

statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence

in the record.” Id.

      In addition to the testimony of Zeiders, the ALJ considered Zeiders’

treatment records and medical history during the relevant time period. The ALJ

noted that the medical record demonstrated that Zeiders had a learning disorder,


                                          9
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 10 of 27




cognitive disorder, and mild intellectual disorder. Id. at 441. Additionally, the ALJ

noted that a July 2013 Wechsler Adult Intelligence Scale (Third Edition), revealed

that Zeiders had a full-scale score of 67; a performance score of 69; and a verbal

score of 71. Id. The ALJ also noted that a January 2019 Wechsler Adult

Intelligence Scale (Fourth Edition), revealed that Zeiders had a full-scale IQ of 61.

Id. Addressing Zeiders’ mental impairments, however, the ALJ noted that Zeiders

received conservative treatment, including vocational rehabilitation services,

counseling, and medication. Id. Further, the ALJ noted that the longitudinal

treatment notes demonstrated relatively normal mental status examination findings.

Id. For example, the ALJ noted that a June 2012 psychiatric consultative

examination demonstrated that Zeiders was fully oriented with a euthymic mood;

that he had a normal range and intensity of affect; that he had relevant and

goal-directed speech; that he had normal thought content and judgment; and that he

exhibited intact cognitive and executive functions. Id. Similarly, the ALJ noted

that a January 2019 psychiatric consultative examination revealed that Zeiders was

fully oriented; that he had normal motor behavior; that he exhibited fluent speech,

adequate expressive and receptive language; and that he exhibited coherent and

goal-directed thought processes. Id.

      As for Zeiders’ activities of daily living, the ALJ noted that the record

demonstrated that Zeiders went outside at least twice a day; that he experienced no


                                         10
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 11 of 27




difficulty sleeping and no problems with his personal care; that he prepared simple

meals and performed household chores; that he shopped in stores and took public

transportation; that he read the newspaper, watched television, and enjoyed

spending time with others; and that he did not drive because his license was

suspended after he drove without a license and insurance—which implied that he

was mentally and physically capable of driving. Id.

      Next, the ALJ analyzed the opinions of seven doctors in the case. Id. at 441-

444. We turn to the testimony of Dr. Richard Anderson (“Dr. Anderson”), an

independent psychological expert, and the ALJ’s analysis, because they bear on the

issues discussed below. Id. at 441-42. Dr. Anderson testified at the April 2019

administrative hearing. Id. at 471-500. At the hearing, Dr. Anderson initially

opined that Zeiders “meets listing 12.05 in the A category . . . [which] was

described in the previous versions of the listing 12.05C.” Id. at 476. Dr. Anderson

clarified that he “guess[ed] it would be 12.05(B). Actually, B(1)” of the revised

12.05 listing. 3 Id. The ALJ questioned Dr. Anderson about whether evidence


3
  We have difficulty determining whether the ALJ applied listing 12.05C as it
existed in 2015 or a more recent revision of listing 12.05. The ALJ purports to
find that “old Listing 12.05 was neither met nor equaled.” Admin. Tr. at 433. The
conversation between Dr. Anderson and the ALJ at the hearing demonstrates
confusion as to which standard the ALJ applied to Zeiders, and the ALJ
specifically questions Dr. Anderson regarding whether Zeiders has “significant
deficits in adaptive functioning.” Compare id. at 477 (emphasis added)
(referencing language contained in the revised version of listing 12.05) with id. at
                                         11
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 12 of 27




“supports a conclusion that [Zeiders’ current intellectual functioning and deficits in

adaptive functioning] began before attainment of age 22.” Id. at 478. Dr. Anderson

responded that “[n]o direct evidence” exists because “[t]here are no records


462 (“ALJ: Well, the prior rules [12.05C] applied for this particular case.”).
Additionally, the Commissioner concedes in his brief that the ALJ purportedly
evaluated Zeiders’ claim under 12.05C “as it stood as of May 27, 2015” and
analyzed listing 12.05C throughout his brief. Doc. 16 at 17, 23-26. Listing 12.05C
provides:
      Intellectual disability refers to significantly subaverage general
      intellectual functioning with deficits in adaptive functioning initially
      manifested during the developmental period, i.e., the evidence
      demonstrates or supports onset of the impairment before age 22.
      The required level of severity for this disorder is met when the
      requirements in A, B, C, or D are satisfied.
      ...
      C. A valid verbal, performance, or full-scale IQ of 60 through 70 and
      a physical or other mental impairment imposing an additional and
      significant work-related limitation of function.

20 C.F.R. Pt. 404, Subpart. P, App. 1, § 12.05 (2015). Listing 12.05C

      was amended in 2013 to substitute the label “Intellectual Disability.”
      78 Fed. Reg. 46499–01 (Aug. 1, 2013). The agency further amended
      the listing effective January 17, 2017, to substitute the label
      “Intellectual Disorder” to avoid confusing use of the term
      “Disability.” 81 Fed. Reg. 66138, 66150 (Sept. 26, 2016). The
      amendments published September 26, 2016, also
      reorganize Listing 12.05 to eliminate 12.05C and incorporate its
      requirements into other subsections of Listing 12.05. Id. at 66150.

Myers v. Comm’r of Soc. Sec., 684 F. App’x 186, 189 n.1 (3d Cir. 2017). In its
current form, listing 12.05 requires in part that a claimant show “[s]ignificant
deficits in adaptive functioning.” 20 C.F.R. Part 404, Subpart P, App. 1, § 12.05
(2018). Here, this distinction is significant only insofar as the lack of clarity in the
ALJ’s reasoning precludes our meaningful review of her listing analysis.
                                           12
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 13 of 27




available from the period before he was age 22.”4 Id. Critically, Dr. Anderson then

opined that he thought “it can be assumed that the condition existed at that time

based on the fact that he’s described as being in special education.” Id. The ALJ

asked Dr. Anderson if it was his “testimony today that [Zeiders] does not meet then

12.05[,]” to which Dr. Anderson replied “[t]hat’s correct.” Id. The ALJ assigned

significant weight to Dr. Anderson’s opinion, though she made no mention of its

rampant inconsistencies, concluding that his opinion was consistent with the

longitudinal treatment notes and consistent with Zeiders’ lack of inpatient mental

health treatment or referral to crisis intervention. Id. at 442.

      At step four of the sequential-evaluation process, the ALJ concluded that

Zeiders was capable of performing his past relevant work as a hand packager and

laborer of stores. Id. at 445. The ALJ then continued to step five and made the

alternative finding that Zeiders could perform other jobs in the national economy,

including working as a conveyor line bakery worker, a small products assembler,

and an electrical accessories assembler. Id. at 446.


V. Discussion.

      On appeal, Zeiders challenges the ALJ’s decision on two bases: (1) that the

ALJ erred by finding that his intellectual functioning impairment did not meet or


4
  Our exhaustive review of the record proves otherwise. See Admin. Tr. at 325-29
(indicating enrollment in special education through Zeiders’ school records).
                                           13
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 14 of 27




equal the requirements of § 12.05C of the listing impairments; and (2) that the ALJ

erred by failing to include all of Zeiders’ credibly established limitations, including

limitations found by the ALJ, in the RFC and hypothetical questions posited to the

vocational expert. Doc. 15 at 4. Because we conclude that the ALJ erred in

evaluating Zeiders’ mental impairments under listing 12.05C, we will reverse the

decision of the ALJ and direct the Commissioner to award benefits to Zeiders.


   A. Substantial Evidence Does Not Support the ALJ’s Step Three
   Evaluation.

      Zeiders’ first contention is that the ALJ erroneously concluded, at step three,

that his impairments, individually or collectively, did not meet or medically equal

listing 12.05C (Intellectual disability). Doc. 15 at 17. In pertinent part, listing

12.05C refers to significantly subaverage general intellectual functioning with

deficits in adaptive functioning initially manifested during the developmental

period (i.e., the evidence demonstrates or supports onset of the impairment before

age 22). 20 C.F.R. Part 404, Subpart P, App. 1, § 12.05C. To meet listing 12.05C,

a claimant additionally must have a valid verbal, performance, or full-scale IQ of

60 through 70 and a physical or other mental impairment imposing an additional

and significant work-related limitation of function. Id.

      Zeiders asserts that the ALJ accepted the validity of his 2013 IQ scores (a

full scale IQ of 67, a verbal IQ score of 71, and a performance IQ score of 69), and

                                          14
        Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 15 of 27




noted that they were consistent with his 2019 scores (a full scale IQ of 61, a verbal

comprehension index IQ score of 63, and a perceptual reasoning index IQ score of

60), but concluded that his mental impairments did not meet listing 12.05C. Doc.

15 at 8. Zeiders argues:

       First, the ALJ found that Plaintiff “has no severe physical
       impairments. Thus, he has no physical impairments that impose any
       additional and significant work-related limitations of function.
       Further, I find the claimant’s mental limitations are closely related to
       and secondary to his mild intellectual disorder, and his additional
       mental impairments do no[t] cause additional and significant work-
       related limitation of function in addition to those caused by his
       intellectual disorder. Thus, I find the claimant does not [meet] or
       equal old listing 12.05C.” (R. 439).

Id. at 9.

       Zeiders contends that the ALJ’s findings are unsubstantiated. Id. First,

Zeiders avers that to meet the criteria of “physical or other mental impairment”

required by listing 12.05C, an impairment need only be “severe” within the

meaning of the regulations, pursuant to 20 C.F.R. §§ 404.1520(c), 416.920(c).5 Id.

Here, the ALJ found at step two that Zeiders suffered from three severe

impairments: (1) learning disorder, (2) cognitive disorder, and (3) mild intellectual



5
  Under the regulations, an impairment is considered “severe” if it “significantly
limits an individual’s physical or mental abilities to do basic work activities.” 20
C.F.R. 404.1520(c). Further, an impairment is severe if it is “something beyond a
‘slight abnormality which would have no more than a minimal effect on the
claimant’s ability to do basic work activities.’” McCrea v. Comm’r of Soc. Sec.,
370 F.3d 357, 360 (3d Cir. 2004).
                                          15
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 16 of 27




disorder. Id. Thus, Zeiders alleges that his severe cognitive disorder and learning

disorder constitute the additional impairment(s) required under the listing criteria.

Id. at 10. Zeiders further contends that the ALJ erroneously concluded that the

record contained insufficient record evidence that his intellectual disability

manifested before he turned 22. Id. at 15. Zeiders argues:

      [The] ALJ found “[i]n the alternative” that “there is insufficient
      evidence of record the claimant’s intellectual disorder manifested
      before he attained the age of 22” (R. 439). However, the regulation at
      issue did not require “significant” deficits of adaptive functioning
      prior to age 22, as both the ALJ and the medical expert on whose
      testimony she relied believed were required (R. 439, 485). Indeed, the
      medical expert, Dr. Anderson, testified that he could infer based on
      the record that Plaintiff’s intellectual disability with adaptive deficits
      began before age 22 (R. 485). He also testified that “what’s missing is
      the evidence of a significant deficit in adaptive functioning” (R. 485).

Id. at 15-16 (emphasis in original).

      Zeiders argues that listing 12.05C does not require that such deficits be

“significant.” Id. Rather, listing 12.05C requires deficits in adaptive behavior

initially manifested during the developmental period (before age 22). Id. Thus,

Zeiders contends that the ALJ’s decision on this basis is in error. Id. To the

contrary, Zeiders avers that the medical record reflects that after his head injury at

age nine, he sustained brain damage and was placed in special education in all of

his classes; that due to his head injury he experiences difficulties with reading and

understanding; and that he failed the GED examination twice. Id. at 17. Zeiders

further alleges that his academic struggles are consistent with his intellectual
                                          16
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 17 of 27




disability identified by both of the examining psychologists, and the ALJ’s own

medical expert, Dr. Anderson, who testified that his intellectual disorder and

adaptive deficits began before age 22. Id. Therefore, Zeiders argues that the ALJ’s

alternative finding that his mental impairments do not meet or medically equal

listing 12.05C is not supported by substantial evidence. Id.

      In response, the Commissioner argues that the ALJ reasonably found that

Zeiders physical impairments did not impose an “additional and significant work-

related limitation of function,” and that substantial evidence supports this finding.

Doc. 16 at 23. Additionally, the Commissioner concedes that the ALJ separately

found that Zeiders cognitive and learning disorder were severe impairments at step

two consistent with the criteria set forth in listing 12.05C. Doc. 16, at 24. The

Commissioner argues, however, that the ALJ explained in the alternative that

Zeiders’ impairments did not satisfy listing 12.05C because Zeiders failed to

establish that he had deficits in adaptive functioning initially manifested during the

developmental period (before age 22). Id.

      It is the responsibility of the ALJ to identify the relevant listed impairments

given “the ALJ’s duty to investigate the facts and develop the arguments both for

and against granting benefits.” Burnett, 220 F.3d at 120. If a claimant’s

impairments meet or equals one of the listed impairments, a claimant is per se

disabled under the regulations. Id. at 119; 20 C.F.R. § 404.1520(d). However, to


                                          17
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 18 of 27




qualify for benefits by showing that an impairment, or combination of

impairments, is equivalent to a listed impairment, the claimant bears the burden of

presenting “medical findings equivalent in severity to all the criteria for the most

similar impairment.” Sullivan v. Zebley, 493 U.S. 521, 531 (1990); 20 C.F.R.

§ 404.1520(d). An impairment, no matter how severe, that meets or equals only

some of the criteria for a listed impairment is not sufficient. Zebley, 493 U.S. at

521.

       In this case, viewing the record as a whole, we find that the ALJ’s step-three

determination is not supported by substantial evidence. The ALJ determined that

Zeiders’ mental impairments did not individually or collectively meet listing

12.05C. Admin. Tr. at 436-39. But in making this finding, we take issue with

multiple fundamental flaws in the ALJ’s analysis; specifically, the ALJ’s reasoning

is threadbare and difficult to discern, she does not resolve inconsistencies in Dr.

Anderson’s testimony or the record as a whole, she does not explain the basis for

discounting Ms. Morton’s affidavit, she ignores record evidence without

explanation, and she does not make clear whether she attempted to apply listing

12.05C or a revised version of listing 12.05. Id. at 439. In short, it appears to us

that the ALJ’s 12.05C determination is based on one facet of Dr. Anderson’s

testimony regarding “insufficient evidence [Zeiders] had limitation in adaptive




                                          18
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 19 of 27




functioning before attaining the age of 22” without any indication as to why or any

resolution as to other inconsistent evidence. Id.

      Listing 12.05C “contains three requirements: a threshold deficit level of

‘general intellectual functioning’ (‘[a] valid verbal, performance, or full-scale IQ

of 60 through 70’); another ‘mental impairment imposing an additional and

significant work-related limitation of function’; and ‘onset of the impairment

before age 22.’” Myers, 684 F. App’x at 189 (quoting 20 C.F.R. 404, Subpart P,

App. 1, Listing 12.05C).

      Here, the Commissioner must concede the first requirement because the both

the ALJ and Dr. Anderson found Zeiders’ 2013 IQ test to be valid, and the ALJ

found the 2013 IQ score to be consistent with Zeiders’ 2019 IQ test. Admin. Tr. at

418-22, 445. Thus, the first requirement of 12.05C is satisfied because the ALJ

accepted as valid Zeiders’ IQ score of 67. Id. at 445. Second, the Commissioner

expressly concedes that the second requirement is met. Doc. 16 at 23-24 (“[T]he

Commissioner concedes that the ALJ separately found [Zeiders’] cognitive

disorder and learning disorder [are] severe.”); see also Hodges v. Colvin, No. 2:13-

cv-317, 2014 WL 931617, at *5 (W.D. Pa. March 10, 2014) (“[T]he ‘other

impairment’ language in the second criterion equate[s] to a ‘severe impairment’ as

defined in §§ 404.1520(c) and 416.920(c)—in other words, any severe impairment

identified at step two of the ALJ’s analysis.”) (quoting Markle v. Barnhart, 324


                                          19
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 20 of 27




F.3d 182, 188 (3d Cir. 2003)). Thus, at step two of the sequential-evaluation

process, the ALJ concluded that Zeiders had the following severe impairments: (1)

learning disorder, (2) cognitive disorder, and (3) mild intellectual disorder. Admin.

Tr. at 436. The second requirement of 12.05C of “another mental impairment,”

therefore, is satisfied by the Commissioner’s own admission, and the ALJ’s

determination otherwise was plain error.6

      At issue here then is whether Zeiders meets the third requirement and has

shown the onset of his impairment before he reached age 22. “Simply put, onset

prior to age 22 may be demonstrated through other evidence, whether dating from

the claimant’s developmental period or later, so long as that evidence supports an

inference of onset prior to age 22.” Myers, 684 F. App’x at 190 (citing Markle,

324 at 189). We are satisfied that the evidence of record supports an inference of

onset prior to age 22, and that the ALJ’s step-three determination is not supported

by substantial evidence.

      The ALJ found that “there is insufficient evidence of record [Zeiders’]

intellectual disorder manifested before he attained the age of 22.” Admin. Tr. at

439. She apparently, however, discounted Ms. Morton’s affidavit, though she

provides us with no explication whatsoever as to why—and the ALJ notes that the


6
 This is harmless error, contends the Commissioner, because the ALJ also
determined that Zeiders fails to meet listing 12.05C due to the third requirement.
Doc. 16 at 24. We disagree on both points as explained below.
                                         20
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 21 of 27




affidavit does not establish sufficient limitations in adaptive functioning, itself an

apparent concession that the affidavit shows some other kind of limitations in

adaptive functioning. Id. at 439, 428-29 (Ms. Morton’s affidavit explaining

Zeiders’ deficits from age 9). This, again, is error, and for two reasons. The initial

error stems from the ALJ’s apparent conclusion regarding Zeiders’ lack of “deficits

in adaptive functioning without announcing which of [the four allowable]

standards [s]he was employing.” Guyer v. Berryhill, No. 3:17-cv-00609, 2017 WL

5268467, at *8 (M.D. Pa. Nov. 13, 2017) (citing Technical Revisions to Medical

Criteria for Determination of Disability, 67 Federal Register 20018-01 (Apr. 24,

2002) (explaining the four standards approved by the Social Security

Administration for evaluating deficits in adaptive functioning)). We cannot

meaningfully evaluate the ALJ’s conclusion as to Zeiders’ adaptive functioning

without an explanation of her methodology.

      The subsequent error arises from the ALJ’s apparent dismissal of Ms.

Morton’s affidavit as not establishing sufficient limitations in adaptive functioning.

Admin. Tr. at 439. Listing 12.05C does not speak to sufficient, severe, or serious

limitations in adaptive functioning—it does not qualify these limitations. See 20

C.F.R. Part 404, Subpart P, App. 1, § 12.05 (2015) (“. . . general intellectual

functioning with deficits in adaptive functioning.”). This is in stark contrast to the

revised listing 12.05, which does indeed require significant deficits in adaptive


                                           21
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 22 of 27




functioning. Compare id. with 20 C.F.R. Part 404, Subpart P, App. 1, §

12.05(A)(2) (2018) (“Significant deficits in adaptive functioning . . .”), §

12.05(B)(2) (2018) (same). Accordingly, it appears to us that the ALJ applied the

differing versions of 12.05 to Zeiders’ claim, or at least so muddled her analysis

that we cannot clearly determine which she applied. In either case, the ALJ’s

analysis as to the third requirement of 12.05C is woefully inadequate, especially

given the ALJ’s understanding that “the prior rules [12.05C] applied for this

particular case.” Admin. Tr. at 462.

      But the errors abound. The ALJ appears to rely entirely on Dr. Anderson’s

testimony to establish that “there is insufficient evidence [Zeiders] had limitations

in adaptive functioning before attaining the age of 22.” Admin. Tr. at 439. She

provides us with no citation to ease our inquiry. Id. Throughout the hearing, both

Dr. Anderson and the ALJ confused listing 12.05C with the revised listing 12.05.

Id. at 471-500. Dr. Anderson began his testimony by plainly opining that Zeiders

met both listing 12.05C and the revised listing 12.05. Id. at 475-76. He also

appears to concede at multiple points that Zeiders had deficits in adaptive

functioning. Id. at 493 (conceding “the rest of the criteria of 12.05C” are met); 496

(“I don’t think it would be a severe deficit in terms of adaptive behavior.”)

(emphasis added); 497 (explaining Ms. Morton’s letter “would amount to deficits

in adaptive functioning”). While we do not doubt Dr. Anderson’s qualifications or


                                          22
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 23 of 27




expertise, our review of his testimony lays bare an inconsistent application of

listing 12.05C in Zeiders’ case.

      Critically, the ALJ’s conclusion that there is “insufficient evidence [Zeiders]

had limitations in adaptive functioning before attaining the age of 22” is at odds

with a great deal of evidence in the record, and the ALJ utterly failed to address

any of these inconsistencies. Id. at 439. This case is unlike Gist, where the ALJ

correctly concluded “that the claimant failed to carry her burden of proof at Step

Three because she presented no documentary or other evidence to substantiate her

testimony that she was placed in special education classes or otherwise suffered

from deficits in adaptive functioning” prior to age 22. Gist v. Barnhart, 67 F.

App’x 78, 82 (3d Cir. 2003). Here, evidence of record establishes that Zeiders had

limitations in adaptive functioning prior to age 22, attended special education

classes, and Zeiders himself testified as such. See, e.g., Admin. Tr. at 38-40

(testifying as to Zeiders’ placement in special education and problems at school),

325-29 (recording Zeiders’ attendance in special education classes in Harrisburg

City Schools by such notations as “Spec. Ed.,” “Spec.,” “Sp. Ed.,” and “S.P.,”

“F’s” in all but two tenth-grade classes, and repeating the tenth grade); 420

(finding that Zeiders quit school after tenth grade, was in special education

throughout school, and has an IQ of 67 by Dr. Thomas); 485 (testifying that Dr.

Anderson could infer based on the record that Zeiders’ adaptive functioning


                                          23
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 24 of 27




deficits began before age 22). It was incumbent upon the ALJ to resolve these

conflicts in the record, and it is axiomatic that a single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason, 994 F.2d at 1064. Indeed, the “ALJ may

not reject pertinent or probative evidence without explanation.” Johnson, 529 F.3d

at 204. Otherwise, “the reviewing court cannot tell if significant probative

evidence was not credited or simply ignored.” Burnett, 220 F.3d at 121 (quoting

Cotter, 642 F.2d at 705). While the ALJ’s inconsistent analysis continues

(compare, e.g., Admin. Tr. at 443 (assigning Dr. Thomas’s opinion little weight

and ignoring the entire basis for Zeiders’ IQ scores) with id. at 445 (accepting IQ

scores from the same opinion by Dr. Thomas as valid while citing to a portion of

the record that does not exist)), we are satisfied that we have identified sufficient

errors in the ALJ’s analysis to determine that her step-three findings are not

supported by substantial evidence, and we are further contented that Zeiders has

satisfied the third requirement of listing 12.05C.

      Given the foregoing analysis, we find that the ALJ did not properly assess

the record evidence in concluding that Zeiders’ mental impairments individually or

collectively failed to meet the criteria under listing 12.05C. As Zeiders correctly

asserts, the medical record establishes a listing-level impairment pursuant to the

regulations. Accordingly, we conclude that Zeiders is per se disabled under listing


                                          24
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 25 of 27




12.05C, and the only remaining question is whether remand or reversal is

appropriate.


      B. Reversal is Appropriate in this Case.

      As a final matter, we address whether this case should be remanded to the

Commissioner for further administrative proceedings or whether reversal and an

award of benefits is appropriate. We have authority to affirm, modify, or reverse

the Commissioner’s decision “with or without remanding the case for rehearing.”

42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S. 89, 100-01 (1991). The Third

Circuit has advised that benefits should only be awarded where “the administrative

record of the case has been fully developed and when substantial evidence in the

record as a whole indicates that the claimant is disabled and entitled to benefits.”

Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000) (citing Podedworny v. Harris,

745 F.2d 210, 223 (3d Cir. 1984)). However, “if the Listings . . . mandate a

finding of disability, then remand would be futile, since the outcome of the claim is

a foregone conclusion.” Kubitscheck & Dubin, Social Security Disability Law and

Procedure in Federal Court, § 9:55 (2021) (internal footnotes omitted) available

on Westlaw at SSFEDCT § 9:55; see also Doak v. Heckler, 790 F.2d 26, 30 (3d

Cir. 1986) (reversing and awarding benefits where remand would be inappropriate

because “a holding of disability is compelled”). Under these circumstances, “it is

unreasonable for the court to give the ALJ another opportunity to consider new
                                          25
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 26 of 27




evidence concerning the disability because the administrative proceeding would

only result in further delay in the receipt of benefits.” Hoy v. Colvin, No. 3:13-cv-

01362, 2014 WL 4105304, at *8 (M.D. Pa. Aug. 20, 2014) (citing Gilliland v.

Heckler, 786 F.2d 178, 184 (3d Cir. 1986)).

      In this case, reversal and an award of benefits is proper because a holding of

disability is compelled. The foregoing analysis indicates that the ALJ’s step-three

evaluation is fundamentally flawed because that Zeiders’ mental impairments

individually or collectively satisfied the criteria under listing 12.05C, the record

has been fully developed, and the record as a whole indicates that Zeiders is

disabled and entitled to benefits. We also note that Zeiders filed for Social

Security benefits nearly a decade ago on March 26, 2012, and he has been

subjected to three separate hearings before two different ALJs. Doc. 1 at 2-3.

Therefore, we conclude reversal and an award of benefits is the appropriate

disposition. See Podedworny, 745 F.2d at 221. Because we conclude that Zeiders

meets listing 12.05C and is therefore per se disabled and entitled to an award of

benefits, we need not reach Zeiders’ other claims of error.




VI. Conclusion.




                                          26
       Case 1:19-cv-01740-SES Document 20 Filed 04/09/21 Page 27 of 27




      For the foregoing reasons, on this 9th day of April, 2021, the decision of the

Commissioner will be reversed, and the Commissioner will be directed to award

benefits. An appropriate order follows.



                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               United States Magistrate Judge




                                          27
